                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DOMINIQUE M. KEIMBAYE,                               CASE NO. C18-1782-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    KAISER PERMANENTE OF BELLEVUE
      MEDICAL CENTER and KAISER
13    FOUNDATION HEALTH PLAN OF
      WASHINGTON,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.

20   18) of the Court’s order denying Plaintiff’s motion to appoint counsel (Dkt. No. 16). “Motions

21   for reconsideration are disfavored.” W.D. Wash. Local Civ. R. 7(h)(1). “The court will ordinarily

22   deny such motions in the absence of a showing of manifest error in the prior ruling or a showing

23   of new facts or legal authority which could not have been brought to its attention earlier with

24   reasonable diligence.” Id. Plaintiff has not met this standard. In his motion for reconsideration,

25   Plaintiff simply lists the attorneys and employment firms he has contacted in his effort to retain

26   counsel. (Dkt. No. 18 at 2.) Plaintiff’s motion for reconsideration (Dkt. No. 18) is therefore


     MINUTE ORDER
     C18-1782-JCC
     PAGE - 1
 1   DENIED.

 2        DATED this 4th day of March 2019.

 3                                            William M. McCool
                                              Clerk of Court
 4
                                              s/Tomas Hernandez
 5
                                              Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1782-JCC
     PAGE - 2
